DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-11, 13 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/115840 Tanabe et al (cited by US 2019/0016079).
Regarding claim 1, Tanabe teaches a sole structure (paragraph 0021) for an article of footwear (paragraph 0002), the sole structure comprising:
a plate 11 comprising a first polyolefin resin (paragraph 0026), the plate having a first side and a second side and a perimeter, wherein the first side is configured to be ground-facing when the plate is a component of an article of footwear (figures 2 and 3), and
an edge portion 12 comprising a second resin (paragraph 0026) that is different from the first polyolefin resin (paragraph 0032), the edge portion disposed on at least a portion of the perimeter (figures 2 and 3).
Regarding claim 9, Tanabe teaches that the edge portion is integral with the plate (paragraph 0024).
12 operably coupled with the plate, wherein the chassis comprises the edge portion (figures 2 and 3).
Regarding claim 11, Tanabe teaches that the plate and the edge portion have a decorative portion that is colored (paragraph 0042).
Regarding claim 13, Tanabe teaches an article of footwear (paragraph 0002) comprising: 
an upper 2 (paragraph 0003) operably coupled with a sole structure (figure 1), the sole structure comprising: 
a plate 11 comprising a first polyolefin resin (paragraph 0026), the plate having a first ground-facing side, a second side, and a perimeter (figures 2 and 3); and 
an edge portion 12 comprising a second resin (paragraph 0026) that is different from the first polyolefin resin (paragraph 0032, different resins), the edge portion disposed on at least a portion of the perimeter of the plate (figures 2 and 3); 
wherein the plate and the edge portion are attached to the upper (figure 1).
Regarding claim 17, Tanabe teaches that the plate and the edge portion have a decorative portion that is colored (paragraph 0042).
Regarding claim 18, Tanabe teaches that a decorative film (paragraph 0042, inner member 11 is colored, and thereby decorative, and “film” is any thin material) is disposed on an interior surface of the edge portion (figure 3).
Regarding claim 19, Tanabe teaches that the edge portion has a textured surface (paragraph 0042).
Regarding claim 20, Tanabe teaches that the sole structure further comprises one or more traction elements S operably coupled with a ground-facing side of the sole structure (figure 3, spikes). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/115840 Tanabe et al (cited by US 2019/0016079).
Regarding claims 2 and 16, Tanabe teaches that the edge portion has a flexural modulus that is lower than a flexural modulus of the plate (paragraph 0077). Tanabe does not explicitly teach the values of the moduli. However, since the instant specification is silent to unexpected results, the relative flexural moduli of the parts is not considered to confer patentability to the claims. As the physical and mechanical characteristics are variables that can be modified, among others, by adjusting the parameters of the method and the composition of the resin, the precise flexural moduli of the plate and the edge would have been considered a result effective variable by one having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed flexural moduli cannot be considered critical. Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the flexural moduli of the plate and the edge portion to obtain the desired physical characteristics (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223). See MPEP 2144.05 Section II. 
5) has a width. Tanabe does not explicitly teach the value of the width. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed dimensions do not impart patentability to the claims.
Regarding claim 14, Tanabe teaches that the plate and the edge portion are attached to the upper (figure 1). Please note, claim 14 includes product by process language (mechanically bonded).  The discussion above tends to show the claimed product is the same as what is taught by the prior art.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product.  In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113. In this case, the process of Tanabe appears to form the same product as that of the instant invention. Applicant may provide evidence proving an unobvious difference between the products.

Claims 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/115840 Tanabe et al (cited by US 2019/0016079) as applied to claim 1 above, and further in view of US 2004/0087751 Tau et al.
Regarding claim 3, Tanabe teaches the sole structure, including that the first polyolefin resin comprises a polyolefin copolymer (paragraph 0026). Tanabe does not explicitly teach the use of a resin modifier. However, one reading Tanabe as a whole would appreciate that Tanabe is not concerned with the specific compositions of the plate and edge portions. This is evidenced by Tanabe’s teaching of the resin compositions “mainly containing” the resin material (paragraph 0032), suggesting that Tanabe has envisioned the presence of modifiers or additives in the resin material. 
Tau teaches thermoplastic resin compositions (paragraph 0002) for use in shoes (paragraph 0252) including the use of a propylene-alpha olefin copolymer and an effective amount of elastomer (paragraph 0044, where a propylene-ethylene copolymer is a propylene-alpha olefin copolymer, and an elastomer is a resin modifier). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the elastomeric resin modifier of Tau in the product of Tanabe because this blend exhibits good tensile strength and heat resistance in addition to flexibility, extensibility and good self-hot tack (paragraph 0003). 
Regarding claims 4 and 5, Tanabe teaches that the polyolefin copolymer comprises a plurality of repeat units, with each of the plurality of repeat units individually derived from an alkene monomer having 2 or 3 carbon atoms, and with each of the plurality of repeat units individually derived from ethylene or propylene (paragraph 0026, ethylene-propylene copolymer).

Regarding claims 7 and 8, Tanabe teaches the sole structure, including that the first polyolefin resin comprises a polyolefin copolymer (paragraph 0026). Tanabe does not explicitly teach the use of a resin modifier. However, one reading Tanabe as a whole would appreciate that Tanabe is not concerned with the specific compositions of the plate and edge portions. This is evidenced by Tanabe’s teaching of the resin compositions “mainly containing” the resin material (paragraph 0032), suggesting that Tanabe has envisioned the presence of modifiers or additives in the resin material. 
Tau teaches thermoplastic resin compositions (paragraph 0002) for use in shoes (paragraph 0252) including the use of a propylene-alpha olefin copolymer and at least 10 wt% of an ethylene-alpha olefin elastomer (paragraph 0009, part c and paragraph 0044). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the elastomeric material of Tau in the product of Tanabe because this blend exhibits good tensile strength and heat resistance in addition to flexibility, extensibility and good self-hot tack (paragraph 0003). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781